          Case 2:20-cv-00894-DB Document 4 Filed 05/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT

 7                              FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    DELARA LARISHA NANCE,                               No. 2:20-cv-0894 DB P
10                           Plaintiff,
11             v.                                         ORDER
12    UNKNOWN,
13                           Defendant.
14

15            Plaintiff, a county prisoner proceeding pro se, has filed a civil rights action pursuant to 42

16   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

17   U.S.C. § 1915. Plaintiff has not, however, filed a certified copy of their inmate trust account

18   statement for the six-month period immediately preceding the filing of the complaint. See 28

19   U.S.C. § 1915(a)(2). Plaintiff will be provided the opportunity to do so.

20            Accordingly, IT IS HEREBY ORDERED that plaintiff shall submit, within forty-five

21   days from the date of this order, a certified copy of their inmate trust account statement for the

22   six-month period immediately preceding the filing of the complaint. Plaintiff’s failure to comply

23   with this order will result in a recommendation that this action be dismissed without prejudice.

24   Dated: May 5, 2020

25

26
     DLB9/DB/prisoner-civil rights/nanc0894.3c.new
27

28
